PER CURIAM.
Charles Ring appeals the summary denial of his motion to correct credit for jail time served. In his motion, the appellant sought credit for time that he served in the county jail prior to sentencing for violation of community control. Although technically released on his own recognizance, the jail records reflect that the appellant remained in jail on the charges which were the basis of the violation of community control. Although a previous circuit court order had determined that the appellant was entitled to jail time credit for that time period, the sentence does not reflect that credit. The trial judge denied the appellant’s motion without an evidentiary hearing, and did not attach to his order any portion of the files or records to refute appellant’s allegations.
Accordingly, we reverse the trial court’s denial of appellant’s motion and remand the case to the trial court. On remand, unless the files and records of the case conclusively show that the prisoner is entitled to no relief, the court shall order the state attorney to file an answer within a time certain. After receipt of the answer, the court shall determine whether an evi-dentiary hearing is required. If the court should again deny appellant’s motion, he has thirty days in which to appeal.
REVERSED AND REMANDED.
HALL, A.C.J., and THREADGILL and PARKER, JJ., concur.